Motion by judgment debtors-appellants Matthews and Barios to stay certain proceedings supplementary to execution pending the hearing and determination of the appeal. Motion granted to the extent that the taking of the testimony of movants and of witnesses served with third-party subpoenas relating to the assets of movants or either of them be stayed pending such determination; and motion in all other respects denied, without costs. Any of the respondents may apply to vacate the order to be entered hereon in the event appellants shall not perfect the appeal and be ready for argument in the first week of the June 1959 Term. Foster, P. J., Bergan, Gibson, Herlihy and Reynolds, JJ., concur.